 


114 HR 2847 IH: Electrify Africa Act of 2015
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2847 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2015 
Mr. Royce (for himself, Mr. Engel, Mr. Smith of New Jersey, and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To encourage African countries provide first-time access to electricity and power services for at least 50,000,000 people in sub-Saharan Africa by 2020. 
 
 
1.Short titleThis Act may be cited as the Electrify Africa Act of 2015. 2.PurposeThe purpose of this Act is to encourage the efforts of countries in sub-Saharan Africa to improve access to affordable and reliable electricity in Africa in order to unlock the potential for economic growth, job creation, food security, improved health, education, and environmental outcomes, and poverty reduction. 
IPolicies to improve access to power in sub-Saharan Africa 
101.Statement of policyCongress declares that it is the policy of the United States to partner, consult, and coordinate with the governments of sub-Saharan African countries, international organizations, African regional economic communities, cooperatives, and the private sector, in a concerted effort to— (1)promote first-time access to electricity and power services for at least 50,000,000 people in sub-Saharan Africa by 2020 in both urban and rural areas; 
(2)encourage the installation of at least 20,000 additional megawatts of electrical power in sub-Saharan Africa by 2020 using a broad mix of energy options to help reduce poverty, promote sustainable development, and drive economic growth; (3)promote reliable, affordable, and sustainable power in urban areas (including small urban areas) to promote economic growth and job creation; 
(4)promote efficient institutional platforms and financing to provide electrical service to rural and underserved populations; (5)encourage the necessary in-country reforms, including facilitating public-private partnerships specifically to support electricity access projects to make such expansion of power access possible; 
(6)promote reforms of power production, delivery, and pricing, as well as regulatory reforms and transparency, to support long-term, market-based power generation and distribution; (7)promote policies to displace kerosene lighting with other technologies; and 
(8)promote an all-of-the-above energy development strategy for sub-Saharan Africa that includes the use of oil, natural gas, coal, hydroelectric, wind, solar, and geothermal power, and other sources of energy, as appropriate. 102.Development of comprehensive, integrated, multiyear strategy (a)Strategy required (1)In generalThe President shall establish a comprehensive, integrated, multiyear strategy to encourage the efforts of countries in sub-Saharan Africa to implement national power strategies and develop an appropriate mix of power solutions to provide access to sufficient reliable, affordable, and sustainable power in order to reduce poverty and drive economic growth and job creation consistent with the policy stated in section 101. 
(2)Flexibility and responsivenessThe President shall ensure that the strategy required under paragraph (1) maintains sufficient flexibility for and remains responsive to technological innovation in the power sector. (3)ConsolidationThis Act shall apply to Power Africa and the African Clean Energy Financing Initiative and other United States programs and activities for increasing power generation and transmission in sub-Saharan African countries. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains the strategy required under subsection (a) and includes a discussion of the following elements: (1)The objectives of the strategy and the criteria for determining the success of the strategy. 
(2)A general description of efforts in sub-Saharan Africa to— (A)increase electricity production; 
(B)strengthen electrical transmission and distribution infrastructure; (C)provide for regulatory reform and transparent and accountable governance and oversight; 
(D)improve the reliability of electricity; (E)maintain the affordability of electricity; 
(F)maximize the financial sustainability of the power sector; and (G)improve access to electricity. 
(3)A description of plans to support efforts of countries in sub-Saharan Africa to increase access to electricity in urban and rural areas, including a description of plans designed to address commercial, industrial, and residential needs. (4)A description of plans to support efforts to reduce government waste and corruption and improve existing electricity generation through the use of a broad power mix, including fossil fuel and renewable energy, distributed generation models, energy efficiency, and other technological innovations, as appropriate. 
(5)An analysis of existing mechanisms for ensuring, and recommendations to promote— (A)commercial cost recovery; 
(B)commercialization of electric service through distribution service providers, including cooperatives, to consumers; (C)improvements in revenue cycle management, power pricing, and fees assessed for service contracts and connections; 
(D)reductions in technical losses and commercial losses; and (E)access to electricity, including recommendations on the creation of new service provider models that mobilize community participation in the provision of power services. 
(6)A description of the reforms being undertaken or planned by countries in sub-Saharan Africa to ensure the long-term economic viability of power projects and to increase access to electricity, including— (A)reforms designed to allow third parties to connect power generation to the grid; 
(B)policies to ensure there is a viable and independent utility regulator; (C)strategies to ensure utilities become or remain creditworthy; 
(D)regulations that permit the participation of independent power producers and private-public partnerships; (E)policies that encourage private sector and cooperative investment in power generation; 
(F)policies that promote compensation for power provided to the electrical grid by on-site producers; (G)policies to unbundle power services; 
(H)regulations to eliminate conflicts of interest in the utility sector; and (I)efforts to develop standardized power purchase agreements and other contracts to streamline project development, and efforts to negotiate and monitor compliance with power purchase agreements and other contracts entered into with the private sector. 
(7)A description of plans to ensure local consultation, as appropriate, in the planning, long-term maintenance, and management of investments designed to increase access to electricity in sub-Saharan Africa. (8)A description of the mechanisms to be established for— 
(A)selection of partner countries for focused engagement on the power sector; (B)monitoring and evaluating increased access to, and reliability and affordability of, electricity in sub-Saharan Africa; 
(C)maximizing the financial sustainability of power generation, transmission, and distribution in sub-Saharan Africa; (D)establishing metrics to demonstrate progress on meeting goals relating to access to electricity, power generation, and distribution in sub-Saharan Africa; and 
(E)terminating unsuccessful programs. (9)A description of how the President intends to promote trade in electrical equipment with countries in sub-Saharan Africa, including a description of how the government of each country receiving assistance pursuant to the strategy— 
(A)plans to lower or eliminate import tariffs or other taxes for energy and other power production and distribution technologies destined for sub-Saharan Africa, including equipment used to provide energy access, including solar lanterns, solar home systems, and micro and mini grids; and (B)plans to protect the intellectual property of companies designing and manufacturing products that can be used to provide energy access in sub-Saharan Africa. 
(10)A description of how the President intends to encourage the growth of distributed energy markets in sub-Saharan Africa, including off-grid lighting and power, that includes— (A)an analysis of the state of distributed energy in sub-Saharan Africa; 
(B)a description of market barriers to the deployment of distributed energy technologies both on- and off-grid in sub-Saharan Africa; (C)an analysis of the efficacy of efforts by the Millennium Challenge Corporation, the Overseas Private Investment Corporation, the United States Agency for International Development, and United States Trade and Development Agency to facilitate the financing of the importation, distribution, sale, leasing, or marketing of distributed energy technologies; and 
(D)a description of how bolstering distributed energy can enhance the overall effort to increase power access in sub-Saharan Africa. (c)Interagency working group (1)In generalThe President should, as appropriate, establish an Interagency Working Group to coordinate the activities of relevant United States Government departments and agencies involved in carrying out the strategy required under this section. 
(2)FunctionsThe Interagency Working Group should, among other things, seek to coordinate the activities of the United States Government departments and agencies involved in implementing the strategy required under this section, ensure efficient and effective coordination between participating departments and agencies, facilitate information sharing, and coordinate partnerships between the United States Government, the private sector, cooperation organizations, and other development partners to achieve the goals of the strategy. 103.Prioritization of efforts and assistance for power projects in sub-Saharan Africa by United States Government agencies (a)In generalIn implementing the policy described in section 101 and the strategy under section 102, the Administrator of the United States Agency for International Development, the Director of the Trade and Development Agency, the President of the Overseas Private Investment Corporation, and the Chief Executive Officer and Board of Directors of the Millennium Challenge Corporation should prioritize and expedite institutional efforts and assistance for power projects and markets, both on- and off-grid, in sub-Saharan Africa and partner with other national government, private investors and local institutions in sub-Saharan Africa to increase access to reliable, affordable, and sustainable power in sub-Saharan Africa, including through— 
(1)maximizing the number of people with new access to power and electricity services; (2)improving and expanding the generation, transmission, and distribution of power; 
(3)provide reliable electricity to people and businesses in urban and rural communities; (4)addressing the energy needs of people living in areas where there is little or no access to a power grid and developing cogent plans to systematically increase coverage in rural areas; 
(5)reducing transmission and distribution losses and improving end-use efficiency and demand-side management;  (6)reducing energy-related impediments to business productivity and investment; and 
(7)building the capacity of countries in sub-Saharan Africa to monitor and appropriately and transparently regulate the power sector and encourage private investment in power production and distribution. (b)Effectiveness measurementIn prioritizing and expediting institutional efforts and assistance pursuant to this section, as appropriate, the United States Government agencies described in subsection (a) shall use clear, accountable, and metric-based targets to measure the effectiveness of such guarantees and assistance in achieving the policies described in section 101. Each United States Government agency described in subsection (a) that provides financing or assistance to an electricity generation or transmission project pursuant to this Act, the Power Africa program, or the African Clean Energy Financing Initiative shall make available to the public in an accessible digital format the development impacts of each such project, utilizing quantifiable metrics to measure the increase in energy access at the individual household, enterprise, and community level. 
(c)Rule of constructionNothing in this section may be construed to authorize modifying or limiting the portfolio of United States Government agencies described in subsection (a) with respect to other developing regions. 104.Leveraging international support (a)In generalIn carrying out the strategy described in section 102, the President should direct the United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body— 
(1)commit to significantly increase efforts to promote investment in well-designed power sector and electrification projects in sub-Saharan Africa that increase energy access, in partnership with the private sector and consistent with the host countries’ absorptive capacity; (2)coordinate and cooperate with United States Government agencies described in section 103(a); 
(3)address energy needs of individuals and communities where access to an electricity grid is impractical or cost-prohibitive; (4)enhance coordination with the private sector in sub-Saharan Africa to increase access to electricity; 
(5)provide technical assistance to the regulatory authorities of sub-Saharan African governments to remove unnecessary barriers to investment in otherwise commercially viable projects; and (6)utilize clear, accountable, and metric-based targets to measure the effectiveness of such projects. 
(b)International supportThe President should direct the heads of the United States Government agencies described in section 103(a) to coordinate assistance and financing with appropriate international bodies. 105.Progress report Not later than 3 years after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on progress made toward achieving the strategy described in section 102 and providing the financing and assistance describing in section 103 that includes the following: 
(1)A report on United States programs supporting implementation of policy and legislative changes leading to increased power generation and access in sub-Saharan Africa, including a description of the number, type, and status of policy, regulatory, and legislative changes initiated or implemented as a result of programs funded or supported by the United States in countries in sub-Saharan Africa to support increased power generation and access after the date of the enactment of this Act. (2)A description of power projects receiving United States Government support and how such projects, including off-grid efforts, are intended to achieve the strategy described in section 102. 
(3)For each project described in paragraph (2)— (A)a description of how the project fits into, or encourages modifications of, the national energy plan of the country in which the project will be carried out, including encouraging regulatory reform in that country; 
(B)an estimate of the total cost of the project to the consumer, the country in which the project will be carried out, and other investors; (C)the amount of financing provided or guaranteed by the United States Government for the project; 
(D)an estimate of United States Government resources for the project, itemized by funding source, including from the Millennium Challenge Corporation, the United States Trade and Development Agency, the Overseas Private Investment Corporation, the United States Agency for International Development, the Department of the Treasury, or other appropriate United States Government departments and agencies; (E)an estimate of the number of individuals, communities, businesses, schools, and health facilities that have gained power connections as a result of the project, with a description of how the reliability, affordability, and sustainability of power has been improved as of the date of the report; 
(F)an assessment of the increase in the number of people and businesses with access to electricity, and in the operating electrical power capacity in megawatts as a result of the project between the date of the enactment of this Act and the date of the report; and (G)a description of any significant estimated noneconomic effects of the efforts carried out pursuant to this Act.  
IIOverseas Private Investment Corporation 
201.Extension of issuing authority Section 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by striking 2007 and inserting 2018. 202.TransparencyThe Overseas Private Investment Corporation shall— 
(1)publish in an accessible digital format measurable development impacts of its investments, including appropriate quantifiable metrics to measure energy access and the individual household, enterprise, and community level; and (2)for all Corporation insurance, loans, loan guarantees and other commitments, make available to the public in an accessible digital format the recipient, amount, type, location, duration of each commitment, a detailed description of each project or activity supported by such commitment and development impacts and results (determined using quantifiable metrics) of each such projects or activity with digital links to relevant reports and displays on an interactive map. 
203.Board composition 
(a)In generalSection 233(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(b)) is amended by inserting after the sixth sentence the following new sentence: Of the eight such Directors, not more than five should be of the same political party.. (b)Transition ruleIn the case of the first two individuals serving as Directors of the Overseas Private Investment Corporation whose terms expire after the date of the enactment of this Act, the President shall appoint as a replacement for each such individual an individual who is a member of a political party other than the political party of the individual whose term as a Director expired. 
204.Investment advisory councilSection 233(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(e)) is amended to read as follows:  (e)Investment advisory council (1)In generalThe investment advisory council should make recommendations to the Board on how the Corporation can facilitate greater support by the United States for private sector investment with and in such areas in sub-Saharan Africa. 
(2)TerminationThe investment advisory council described in paragraph (1) shall terminate on September 30 of the third fiscal year after the date of the enactment of this subsection.. 205.Local currency guaranties (a)In generalThe Overseas Private Investment Corporation is temporarily authorized to issue local currency guarantees under section 234(h) of the Foreign Assistance Act of 1961 (22 U.S.C. 2194(h)) to African subsidiaries of foreign financial institutions if the issuance of such guarantees directly facilitates lending for power projects in sub-Saharan Africa by eligible investors.  
(b)Eligible investor definedIn this section, the term eligible investor means an eligible investor as defined in section 238(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2198(c)). (c)Termination of pilot authorityThe temporary authority under subsection (a) shall terminate on September 30 of the third fiscal year after the date of the enactment of this Act. 
(d)Continued validity of existing loans and guaranteesAny loans made or local currency guarantees issued pursuant to subsection (a) before the date specified in subsection (c) shall remain valid on and after that date. 206.Inspector General Section 239(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2199(e)) is amended to read as follows:  
 
(e)Inspector generalThe President shall appoint and maintain an Inspector General in the Corporation, in accordance with the Inspector General Act of 1978 (5 U.S.C. App.).. 207.SystemsSection 237(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2197(d)) is amended in— 
(1)paragraph (2), by inserting , systems infrastructure costs, after outside the Corporation; and (2)paragraph (3), by inserting , systems infrastructure costs, after project-specific transaction costs. 
208.Annual consumer satisfaction survey and report 
(a)Survey 
(1)In generalFor each of calendar years 2016 through 2018, the Overseas Private Investment Corporation shall conduct a survey of private entities that sponsor or are involved in projects that are insured, reinsured, guaranteed, or financed by the Corporation regarding the level of satisfaction of such entities with the operations and procedures of the Corporation with respect to such projects. (2)PriorityThe survey shall be primarily focused on United States small businesses and businesses that sponsor or are involved in projects with a cost of less than $20,000,000 (as adjusted for inflation). 
(b)Report 
(1)In generalNot later than each of July 1, 2016, July 1, 2017, and July 1, 2018, the Corporation should submit to the congressional committees specified in subparagraph (C) a report on the results of the survey required under subsection (a). (2)Matters to be includedThe report should include the Corporation’s plans to revise its operations and procedures based on concerns raised in the results of the survey, if appropriate. 
(3)FormThe report shall be submitted in unclassified form and shall not disclose any confidential business information. (4)Congressional committees specifiedThe congressional committees specified in this subparagraph are— 
(A)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and (B)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.  
 
